DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In each of claims 15 and 19, line 1, it is improper to use the term of “well known” in the claim language since it is unclear as to on what degree it is considered to be “well known”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shudark et al. in Pub. No. US 2017/0156144 A1, hereinafter referred to as Shudark, in view of Gan et al. in Patent No. US 10,602,528 B2, hereinafter referred to as Gan.
 	Shudark discloses a computer implemented method for a time slotted channel hopping system (FIG. 1) for utilizing a frequency channel during unused periods of timeslots to accept incoming messages, comprising: determining when a timeslot is idle (paragraphs [0031]-[0032]); in response to determining the timeslot is idle, tuning to a determined frequency channel while timeslot is idle (paragraphs [0017] and [0045]); and receiving a message on the determined frequency channel (paragraph [0048]).
 	Shudark differs from the claim, it fails to disclose that the determined frequency channel being a default channel, which is well known in the art and commonly applied in communications field for providing conventional channel selection for data transmission.  Gan, for example, from the similar field of endeavor, teaches such conventional feature for providing basic standard of channel selection for data transmission (col. 21, lines 49-60, col. 24, lines 20-40).  

 	Referring to claim 2, Shudark in view of Gan disclose that the timeslot is idle when the timeslot not assigned for reception or for transmission (paragraph [0031] in Shudark).
 	Referring to claim 3, Shudark in view of Gan disclose that the timeslot is idle when the timeslot is assigned for transmission and there are no messages available in a transmission buffer for a node (paragraph [0031] in Shudark).
	Referring to claim 6, Shudark in view of Gan disclose that the timeslot is idle when a timeslot is assigned for reception and no incoming message is detected within a wait time for a timeslot.
 	Referring to claim 8, Shudark in view of Gan fail to disclose that the timeslot is idle when a timeslot is assigned for reception and a reception of a non-valid message is detected, which would have been obvious since by receiving an invalid message, it is inherent for the timeslot to be considered idle.
 	Referring to claim 9, claim 9 is rejected for the combination of claims 3 and 6.
 	Referring to claim 10, Shudark in view of Gan disclose a further step of: receiving a request for a beacon from a node wanting to join the network (paragraphs [0005] and [0037] in Shudark).
 	Referring to claim 11, Shudark in view of Gan disclose a further step of: receiving a request from a handheld device to be used to initiate a local communication with a node (paragraphs [0005] and [0037] in Shudark).

 	Referring to claim 14, Shudark in view of Gan disclose a further step of: receiving data from the battery powered or energy harvesting device (paragraph [0004] in Shudark).
 	Referring to claim 15, Shudark in view of Gan disclose that the default channel is a well-known channel not part of a hopping list (col. 20, lines 19-40 in Gan).
  	Referring to claim 16, Shudark in view of Gan disclose that the message received on the default channel may start in a timeslot idle period but continue on past the start of a next timeslot (paragraph [0048] in Shudark, col. 20, lines 19-40 in Gan).
 	Referring to claim 17, claim 17 is rejected for substantially identical reason as claim 1, except the claim is in a system claim format that comprises: a plurality of network nodes, with each of the plurality of network nodes comprising: a) at least one processor; b) at least one input device; and c) at least one storage device storing processor-executable instructions, which is also taught by Shudark (paragraphs [0033], [0040] and FIG. 1).
 	Referring to claims 19 and 20, claims 19 and 20 are rejected for substantially same reasons as claims 15 and 16, respectively, except each claim is in a system claim format.
Claims 4, 5, 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shudark in view of Gan as applied to claims 1-3, 6, 8-9 and 17 above, and further in view of Cheng et al. in Pub. No. US 2016/0278088 A1, hereinafter referred to as Cheng.
 	Referring to claim 4, Shudark in view of Gan fail to disclose that the timeslot is idle when the timeslot is assigned for transmission and there is sufficient time after the transmission and acknowledgement reception to change to the default channel and start listening before an end of 
 	Therefore, it would have been obvious for one of ordinary skill in the art to implement such conventional feature of Cheng in the method of Shudark in view of Gan to provide conventional data transmission and acknowledgement reception to further enhance the system reliability and performance.
 	Referring to claim 5, Shudark in view of Gan and Cheng disclose that the timeslot is idle when the timeslot is assigned for transmission and a Clear Channel Assessment has determined that the channel is available (paragraphs [0062], [0066] and [0072] in Cheng).
 	Referring to claim 7, Shudark in view of Gan and Cheng disclose that the timeslot is idle when a timeslot is assigned for reception and the reception and transmission of an acknowledgement is complete and there is sufficient time to change to the default channel and start listening before an end of the timeslot (paragraphs [0010], [0011] and [0066] in Cheng).
 	Referring to claim 18, claim 18 is rejected for the same reasons as the combinations of claims 2-9.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shudark in view of Gan as applied to claim 1 above, and further in view of Panpaliya et al. in Patent No. US 8,805,273 B2, hereinafter referred to as Panpaliya.
 	Referring to claim 13, Shudark in view of Gan disclose the further step of: receiving a beacon from a close by network (paragraphs [0019] and [0050] in Shudark).  But fail to disclose further step of: in response to receiving the beacon, triggering a network roaming activity to automatically distribute load between two or more networks, which is also considered well 
 	Therefore, it would have been obvious for one of ordinary skill in the art to implement such conventional feature of Panpaliya in the method of Shudark in view of Gan to provide conventional network roaming service to further enhance the system capability and compatibility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Goggendorf et al., Gaur ‘002 & ‘390, Belcea et al., Zhou et al., Gotturk et al., Prakash et al., Si et al., Oh et al. ‘233 & ‘138, Thubert et al., Bhorkar et al. and Hett et al. are all cited to show the common feature of time slot or channel allocation for data message transmission similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465